Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Keith T. Saylor appeals the district court’s order granting Pinnacle Credit Services, LLC’s motion for summary judgment and closing his civil action that raised claims under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692a (2012), and Fair Credit Reporting Act, 15 U.S.C. § 1681 (2012), and asserted a state law claim of defamation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Saylor v. Pinnacle Credit Servs., LLC, 118 F.Supp.3d 881 (E.D. Va. 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED